DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 26 August 2021, 31 December 2020 and 30 September 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAE et al. (US 2017/0207815 A1).
	Regarding claims 1, 6, 11 and 16, CHAE et al. disclose a resource configuration method comprising:
	determining a frequency domain offset between a plurality of transmission resource chunks allocated by a network device, wherein the frequency domain offset is a difference between a start location of a first transmission resource chunk in frequency domain and a start location of a second transmission resource chunk in frequency domain, and a first transmission resource chunk and the second transmission resource 
	determining the plurality of transmission resource chunks according to the frequency domain offset, wherein the plurality of transmission resource chunks are configured for a frequency hopping transmission. ([0078]: “this hopping scheme may advantageously maximize the frequency diversity of each D2D packet.  In type 1 hopping, for example, a D2D signal is transmitted at a frequency position shifted by a predetermined frequency offset (e.g., a half of the number of RBs in a PUSCH region or a half of the number of RBs in a D2D resource pool).  The size of the frequency offset may be predetermined or signaled to a UE by a physical-layer signal or a high-layer signal.  Particularly, the size of the frequency offset is signaled in RBs or in units of a minimum or maxim resource unit size of D2D signal.”)

    PNG
    media_image1.png
    631
    630
    media_image1.png
    Greyscale

	

([0045]: “A physical Uplink Shared Channel (PUSCH) carrying user data is allocated to the data region.”)

Regarding claims 3, 8, 13 and 18, CHAE et al. disclose wherein: the first transmission resource chunk and the second transmission resource chunk separately occupy a subframe or a mini0subframe;
the first transmission resource chunk occupies a first part of a subframe and the second transmission resource chunk occupies a second part of the subframe; or
the first transmission resource chunk occupies a first part of a mini-subframe and the second transmission resource chunk occupies a second part of the mini-subframe.  (see figure 10).

Regarding claims 4, 9, 14 and 19, CHAE et al. disclose wherein determining a frequency domain offset between a plurality of transmission resource chunks allocated by a network device comprises: 
receiving a first configuration message sent by the network device, wherein the first configuration message is used to indicate the frequency domain offset, and the first configuration message is at least one of a network broadcast message, a network system message, a Radio Resource Control (RRC) message, a Media Access Control element (MAC CE) or downlink control information (DCI). ([0078]: “The size of the frequency offset may be predetermined or signaled to a UE by a physical-layer signal or a high-layer signal.  Particularly, the size of the frequency offset is signaled in RBs or in units of a minimum or maxim resource unit size of D2D signal.”)

6.	Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XUE et al. (US 2015/0327315 A1).
	Regarding claims 1, 6, 11 and 16, XUE et al. disclose: A resource configuration method (abstract, Uplink scheduling by a BS is disclosed.), comprising:
determining a frequency domain offset between a plurality of transmission resource chunks allocated by a network device (§235.  A frequency offset is determined.), wherein the frequency domain offset is a frequency domain offset between a first transmission resource chunk and a second transmission resource chunk, and the first transmission resource chunk and the second transmission resource chunk are any two consecutive resource chunks on an uplink transmission in the plurality of transmission resource chunks (§101-§106, §234-§235.  The time and frequency resources for consecutive transmissions using frequency hopping patterns based on time and frequency offsets is disclosed.); and 
	determining the plurality of transmission resource chunks according to the frequency domain offset, wherein the plurality of transmission resource chunks are configured for a frequency hopping transmission (§1280§131, §234-§235, §237-§248.  Example of frequency hopping pattern computation are disclosed).



	Regarding claims 3, 8, 13 and 18, XUE et al. disclose the computation of the next resource starting from time and frequency of the first resource indexed by a time and frequency offset (§234-§235).

Regarding claims 4, 9, 14 and 19, XUE et al. disclose wherein determining a frequency domain offset between a plurality of transmission resource chunks allocated by a network device comprises: 
	receiving a first configuration message sent by the network device, wherein the first configuration message is used to indicate the frequency domain offset, and the first configuration message is at least one of a network broadcast message, a network system message, a Radio Resource Control (RRC) message, a Media Access Control element (MAC CE) or downlink control information (DCI)
	(“wherein the scheduling grant is transmitted through downlink control information (DCI)”. See XUE claim 2.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,869,317 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 10,869,317 B2.

Application claim 1:
    A resource configuration method comprising:
    determining a frequency domain offset between a plurality of transmission resource chunks allocated by a network device, wherein the frequency domain offset is a difference between a start location of a first transmission resource chunk in frequency domain and a start location of a second transmission resource chunk in frequency domain, and the first transmission resource chunk and the second transmission resource chunk are nay two consecutive resource chunks on an uplink transmission in the plurality of transmission resource chunks; and
    determining the plurality of transmission resource chunks according to the frequency domain offset, wherein the plurality of transmission resource chunks are configured for a frequency hopping transmission.
US 10,869,317 B2-claim 1:
    A resource configuration method comprising:
    determining a frequency domain offset between a plurality of transmission resource chunks allocated by a network device, wherein the frequency domain offset is a frequency domain offset between a first transmission resource chunk and a second transmission resource chunk, and the first transmission resource chunk and the second transmission resource chunk are any two consecutive resource chunks on an uplink transmission in the plurality of transmission resource chunks.
    determining the plurality of transmission resource chunks according to the frequency domain offset, wherein the plurality of transmission resource chunks are configured for a frequency hopping transmission.


Allowable Subject Matter
9.	Claims 5, 10, 15 and 20 would be allowable if (1) a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is being used to overcome the rejection based on nonstatutory double patenting set forth in this office action and (2) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412